Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 03/24/2021, Applicant amended Claims 1, 8, and 15, cancelled Claims 2, 9, and 16, and argued against all objections and/or rejections previously set forth in the Office Action dated 01/28/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In 

	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


3.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (hereinafter Shih): U.S. Patent Application Pub. No. 2009/0119678, in view of Alten et al. (hereinafter Alten): U.S. Patent Application Pub. No. 2015/0142897.
Claim 1:
Shih expressly discloses:
A method comprising: 
accessing a message repository associated with a user account, the message repository comprising a plurality of message threads that include at least a first message thread associated with a sender, the sender associated with a user identifier, and the first message thread comprising a plurality of messages (figs. 2A & 22A-B; [0108][0363]: transmitting multiple message threads 250 in a user’s conversation from a memory 205 corresponding to a message repository associated with the user account, including at least one message thread 2200 including multiple messages 2210 received from a sender);
generating a graphical user interface (GUI) that comprises an allocable region at a first position in the GUI, and a presentation of the plurality of message threads at a second position within the GUI, the presentation of the plurality of message threads including a display of the first message thread at location within the second position of the GUI (figs. 22A-B & E: generating a GUI 2240 including a predefined area 2214 at a first position and a display of 
Shih does not explicitly disclose:
receiving an input that drags the display of the first message thread from the second position of the GUI to the allocable region within the first position of the GUI; allocating the first message thread associated with the sender to the allocable region at the first position in the GUI based on the input; receiving a subsequent message from the sender associated with the first message thread; and presenting a notification that includes the user identifier of the sender within the allocable region in response to the receiving the subsequent message.
Alten, however, further expressly teaches:
receiving an input that drags the display of the first message thread from the second position of the GUI to the allocable region within the first position of the GUI (fig. 17: dragging a first message thread 1708 from a second position to an allocable region, such as a top region of GUI); allocating the first message thread associated with the sender to the allocable region at the first position in the GUI based on the input (fig. 17: allocating the first message thread 1708 to the allocable region at a first position in the GUI, such as the top region of GUI in response to receiving user’s dragging input); receiving a subsequent message from the sender associated with the first message thread (fig. 18: receiving a subsequent message associated with the first message, such as a subsequent message “Be sure to wish Mon happy b-day this year... ” on Sept 29 after a message received on Sept 4); and presenting a notification that includes the user identifier of the sender within the allocable region in response to the receiving the 
Accordingly, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to modify the system, disclosed in Shih to include: receiving an input that drags the display of the first message thread from the second position of the GUI to the allocable region within the first position of the GUI; allocating the first message thread associated with the sender to the allocable region at the first position in the GUI based on the input; receiving a subsequent message from the sender associated with the first message thread; and presenting a notification that includes the user identifier of the sender within the allocable region in response to the receiving the subsequent message, for the purpose of providing message management services for text messages so as to enable a text-message reply to a corresponding email in more convenient way, as taught in Alten.
Shih in view of Alten further teaches:

Claim 3. The method of claim 1, wherein the allocating the first message thread to the allocable region at the first position in the GUI includes: applying one or more graphical icons associated with the allocable region to the display of the first message thread (Shih- fig. 22A-B: applying an icon 2204 indicating that the first message thread is an opened message).  
Claim 4. The method of claim 1, wherein the first message thread includes a sender, and the receiving the input that selects the first message thread via the GUI includes: receiving an identification of the sender; and allocating the first message thread associated with the sender to the allocable region at the first position in the GUI in response to the receiving the 
Claim 5. The method of claim 1, wherein the first message thread includes a sender, and the method further comprises: causing display of a notification at a client device of the sender in response to the allocating the first message thread associated with the sender to the allocable region, the notification including a display of an identifier associated with the user account (Shih- figs. 26C-D: presenting a notification in response to display of a first message thread including a name associated with a user account).  
Claim 6. The method of claim 1, wherein the plurality of messages include the first message thread comprising a first set of messages from a first sender, and a second message comprising a second set of messages from a second sender, and the method further comprises: receiving an identification of the second sender; de-allocating the first message thread from the allocable region; and allocating the second message thread associated with the second sender to the allocable region based on the identification of the second sender (Shih- figs. 22C & 22F: in response to selecting a second sender, de-allocating a first message thread from a predefined area and allocating a second message of the second sender thread to the predefined area).  
Claim 7. The method of claim 1, wherein the first message thread comprises a set of messages from a sender, and the display of the first message thread includes an identifier of the sender (Shih- figs. 26A-B: including a set of messages from a sender with name).




The subject matter recited in Claims 8 and 10-14 corresponds to the subject matter recited in Claims 1 and 3-7, respectively.  Thus Shih in view of Alten discloses every limitation of Claims 8 and 10-14, as indicated in the above rejections for Claims 1 and 3-7.
Claims 15 and 17-20:
The subject matter recited in Claims 15 and 17-20 corresponds to the subject matter recited in Claims 1 and 3-6, respectively.  Thus Shih in view of Alten discloses every limitation of Claims 15 and 17-20, as indicated in the above rejections for Claims 1 and 3-6.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177